DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed August 4, 2021, under the After Final Consideration Program 2.0, has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-14 and 16 are currently pending.  Claims 1, 5 and 16 are currently amended. Claim 15 is cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Rejection Withdrawn

RE: Rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant has amended claim 5 to recite “wherein the biocompatible polymer film is a biodegradable polymer.”


Claim Rejections - 35 USC § 103
Rejection Withdrawn

RE: Rejection of Claims 1-16 under 35 U.S.C. 103 as being unpatentable over Nakamura, in view of Zhang and Geistlich:
It is initially noted that previously rejected claim 15 has been cancelled.
Applicant has amended claim 1 to now require the method regenerate cartilage and bone at the same time.  Applicant’s amendment is now commensurate in scope with the previously discussed unexpected result of generating cartilage and bone at the same time (see previous Interview summaries mailed January 11, 2021 and August 3, 2021).
Due to the claim amendment the rejection under 35 U.S.C. 103 has been withdrawn.

Allowable Subject Matter
Claims 1-14 and 16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to recite the following method:
“A method for regenerating cartilage and bone, the method comprising transplanting a cell construct that includes biocompatible polymer blocks and stem cells to a patient in need of cartilage generation, in which the cell construct has a plurality of 

As set forth above, Applicant has amended claim 1 to now recite limitations that are commensurate in scope with the unexpected result of generating cartilage and bone at the same time (see specification Table 1).  
The cited prior art, Nakamura et al., (US 2012/0329157) taught culturing mesenchymal stem cells (hMSCs) in combination with recombinant gelatin micro-blocks prepared to prepare a spherical mosaic cell mass of approximately 1 mm in diameter consisting of the recombinant gelatin micro-blocks and the hMSC cells. Then, the medium was replaced by a chondrogenic differentiation medium (Example 4).  Nakamura did not teach producing bone and cartilage at the same time. Nakamura did not teach any type of film or barrier is present between the transplantation site and the cell construct, as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/EVELYN Y PYLA/								Examiner, Art Unit 1633                                                                                                                                                                                                        /SCOTT LONG/Primary Examiner, Art Unit 1633